PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


MICHAEL T. PERSON,                                )     CASE NO. 4:18CV2154
                                                  )
               Plaintiff,                         )
                                                  )     JUDGE BENITA Y. PEARSON
               v.                                 )
                                                  )
DOCTOR NEWLAND, et al.,                           )     MEMORANDUM OF OPINION AND
                                                  )     ORDER
               Defendants.                        )     [Resolving ECF Nos. 13, 16-2]



       Pending before the Court are Defendant Dr. Airaldi’s Motion to Dismiss (ECF No. 13)

and Defendant Dr. Newland’s Motion to Dismiss (ECF No. 16-2). Plaintiff responded (ECF No.

15) and only Defendant Dr. Airaldi replied (ECF No. 17). For the reasons that follow, the Court

dismisses Plaintiff’s claims against remaining Defendants Doctor Airaldi and Doctor Newland.

                                          I. Background

       Pro se Plaintiff Michael T. Person, a state prisoner incarcerated in the Northeast Ohio

Correctional Center, filed suit under 42 U.S.C. § 1983 against Director of the Ohio Department

of Rehabilitation and Correction Gary Mohr, former state Attorney General Mike DeWine,

former Governor John Kasich, Doctor Newland, Doctor Airaldi, Doctor “D.,” Doctor Rhegetty,

Chief Inspector Roger Wilson, and Inspector Mona Parks. ECF No. 1. The Court, under 28

U.S.C. § 1915(e), dismissed Plaintiff’s claims against all Defendants except for Defendants

Doctor Airaldi and Doctor Newland. ECF No. 8. Defendants Airaldi and Newland subsequently

moved to dismiss Plaintiff’s complaint for failure to state a claim.
(4:18CV2154)



        Plaintiff alleges that, on June 9, 2016, he complained to Doctors Airaldi and Newland of

internal bleeding and injury to his stomach and intestines. ECF No. 1 at PageID #: 3. Plaintiff

claims that “both refused him treatment” and that as a result of denial of proper medical care, his

intestines became infected. Id. at PageID #: 3-4. A third doctor diagnosed his condition as

irreversible. Id at PageID #: 4. Plaintiff was transported to the hospital and underwent surgery to

remove his intestines. Id. Plaintiff was told that he would be required to wear an intestine bag

for the rest of his life. Id.

                                        II. Law & Analysis

        On a motion to dismiss under Rule 12(b)(6), the Court considers the allegations within

the four corners of Plaintiff’s complaint; it does not consider evidence in the record. The Court’s

review is no broader or narrower on a Rule 12(b)(6) motion to dismiss than it is on initial

screening pursuant to 28 U.S.C. § 1915(e)(2). Nevertheless, the Court benefits from the parties’

briefing, and it may therefore reach a different conclusion on motion than on initial screening.

        “The appropriate statute of limitations for 42 U.S.C. § 1983 civil rights actions arising in

Ohio is contained in Ohio Rev. Code Ann. § 2305.10, which requires that actions for bodily

injury be filed within two years after their accrual.” Browning v. Pendleton, 869 F.2d 989, 992

(6th Cir. 1989) (en banc). The “limitations period starts to run ‘when the plaintiff knows or has

reason to know of the injury which is the basis of his action.’” Kuhnle Bros., Inc. v. Cty. Of

Geauga, 103 F.3d 516, 520 (6th Cir. 1997) (quoting Sevier v. Turner, 742 F.2d 262, 273 (6th Cir.

1984). Plaintiff alleges that he complained to Defendants Airaldi and Newland of internal


                                                  2
(4:18CV2154)

bleeding and injury to his stomach and intestines on June 9, 2016, but that Defendants refused

him treatment. ECF No. 1 at PageID #: 3. Plaintiff, however, did not file his complaint until

September 18, 2018, over three months after the statute of limitations on his claim had run.

Plaintiff alleges no other facts sufficient to state a cause of action against Defendants Airaldi or

Newland.

                                          III. Conclusion

       For the reasons stated herein, Defendants’ motions to dismiss for failure to state a claim

(ECF Nos. 13, 16-2) are granted. A separate dismissal Order shall issue.


       IT IS SO ORDERED.



  October 24, 2019                               /s/ Benita Y. Pearson
Date                                           Benita Y. Pearson
                                               United States District Judge




                                                  3
